Exhibit SCE&G Files Application with Public Service Commission of South Carolina Detailing Plans for New Nuclear Units and Proposed Impact on Rates SCANA to Discuss Filing in June 9 Webcast COLUMBIA, S.C.(BUSINESS WIRE)South Carolina Electric & Gas Company (SCE&G), principal subsidiary of SCANA Corporation (NYSE: SCG), today filed a combined application for a Certificate of Environmental Compatibility, Public Convenience and Necessity, and for a Base Load Review Order, with the South Carolina Public Service Commission (PSC) and the South Carolina Office of Regulatory Staff. The application was filed under provisions of the Base Load Review Act (BLRA), a state law enacted in 2007 to add structure and consistency to the process SCE&G and other regulated utilities must follow when building nuclear power plants. SCE&G also filed a petition requesting permission to begin initial clearing, excavation and construction work on the site pending approval of the BLRA application. SCE&G and Santee Cooper, a state-owned electric and water utility in South Carolina, announced Tuesday that they had entered into a contractual agreement with Westinghouse Electric Company, LLC, and a subsidiary of The Shaw Group Inc., Stone & Webster, Inc., for the design and construction of two 1,117-megawatt nuclear electric-generating units at the site of the V.C. Summer Nuclear Station, near Jenkinsville, S.C. SCE&G and Santee Cooper are joint owners and share operating costs and generating output of the existing 966-megawatt V.C. Summer plant. SCE&G is the plant operator. A similar arrangement will apply to the two additional units, with SCE&G accounting for 55 percent of the cost and output and Santee Cooper the remaining 45 percent. The companies submitted an application with the Nuclear Regulatory Commission (NRC) March 31 for a combined construction and operating license. Following an approximate three-to-four-year review process, the NRC could issue the combined license in 2011. The first unit is expected to come on line in 2016, the second in 2019.
